UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-2083



JOHN PAUL TURNER,

                                               Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (MISC-02-35-7)


Submitted:   October 18, 2002              Decided:   November 7, 2002


Before NIEMEYER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


John Paul Turner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Paul Turner appeals the district court’s order denying

his motion to proceed in forma pauperis and striking this action

from the docket. We have reviewed the record and find no reversible

error. Accordingly, we deny leave to proceed in forma pauperis and

dismiss on the reasoning of the district court.               See Turner v.

United States, No. MISC-02-35-7 (W.D. Va. filed Aug. 27, 2002;

entered Aug. 28, 2002). We dispense with oral argument because the

facts   and   legal    contentions   are   adequately   presented     in   the

materials     before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                    DISMISSED




                                      2